DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on June
13, 2022 has been entered.
Response to Amendment
In response to the amendment received June 13, 2022:
Claims 1-3, 5-7, 9 and 18-22 are pending. Claims 4, 8, 10-17 and 23-25 have been cancelled as per applicant’s request. Claims 19-22 are withdrawn from consideration.
The core of the previous rejection is maintained with slight changes made in light of the amendment. All changes to the rejection are necessitated by the amendment.
Claim Objections
Claim 1 is objected to because of the following informalities:  
“the peak intensity corresponding to Li 1s” (line 14) should read “a peak intensity corresponding to Li 1s”.
The first mention of “XPS” (line 15) should read “X-ray photoelectron spectroscopy (XPS)”.
 “a peak intensity corresponding to C 1s” (line 16) should read “a peak intensity corresponding to C 1s”.  
Appropriate correction is required.
Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 1, 3, 5-7, 9 and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Choi et al. (KR20160052323A) in view of Dai et al. (US2016/0141598), Kobayashi et al. (US 2014/0004418), Cui et al. (US 2016/0013462), and Kubota et al. (US 2018/0198120). The English machine translation of Choi et al. is referenced below. 
Regarding Claim 1, Choi et al. teaches a lithium battery including a lithium electrode as a negative electrode (Para. [0151]) wherein the electrode layer is a lithium metal (Para. [0021-22]) (i.e. a lithium metal anode comprising a lithium metal layer) coated on a current collector (Para. [0023]) wherein a lithium metal thickness is 40 micrometers (i.e. a lithium metal thin film layer inside the thickness range of the instant claim) (Para. [0177]) and a protective layer (i.e. coating layer) disposed on the surface of the electrode layer (i.e. disposed on a surface of the lithium metal thin film) (Para. [0030]) wherein the protective layer (i.e. coating layer) comprises Formula D: 
    PNG
    media_image1.png
    61
    75
    media_image1.png
    Greyscale
 , wherein X comprises functional groups such as –COOLi, -OLi, and R can be a substituted hydrocarbon group with nitrogen (Para. [0034-0038]) (i.e. a Li-N-C-H-O compound). 
Choi et al. further teaches dendrite formation or growth on the electrode layer (i.e. lithium metal anode) is inhibited by the protective layer (Para. [0018], lines 125-129) 
Choi et al. does not explicitly teach a lithium metal layer with a flat surface microstructure without dendrite or a columnar structure extending upward from the current collector. 
However, Cui et al. teaches a lithium anode layer wherein deposited lithium deposited on a copper substrate (i.e. a current collector) wherein the lithium metal contains no long filaments or dendrites (Para. [0020], [0076] and Fig. 11c, wherein the lithium layer appears to be extending upward from the current collector and appears to have a substantially flat surface microstructure, on the bottom surface for example) and the deposited lithium having a columnar structure (Para. [0020], lines 11-13).
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Choi et al. to incorporate the teaching of having no dendrite in the lithium metal thin film layer and the lithium thin film layer having a columnar structure extending upward from the current collector as dendrite formation leads to low Coulombic efficiency, short cycle life safety, and safety concerns. Thus, incorporating the improved feature of no dendrite in the lithium metal layer (and the structure of the lithium metal) can show high Coulombic efficiency in anodes (Para. [0039]). As the general teachings of Choi et al. and Cui et al. are to preventing dendrites, it would be obvious to reduce dendrites, even in the microstructure to achieve the flat surface in Choi et al. (see Choi et al. Para. [0018], lines 125-129).
Choi et al. does not explicitly teach a Li-N-C-H-O compound represented by formula (1) or formula (2) of the instant claim. 
However, Dai et al. teaches the formation of a solid electrolyte interface (SEI) layer (i.e. a coating layer) on a negative lithium electrode (Para. [0064]) (i.e. a lithium metal anode) with a current collector (Fig. 1, #20 and Para. [0034]), wherein the SEI layer is formed by first preparing an electrolyte with 1,2-dimethoxyethane , LiTFSI and lithium nitrate (Example 3), wherein a discharge cycle causes the SEI layer (i.e. coating to form) (Para. [0085-0087]). The procedures regarding forming the SEI layer (coating layer) are so similar to that of the instant specification (pg. 43, Example 1) that it would be expected that the ionic compounds in the instant claims to be present in the coating layer when incorporating the procedure of Dai et al. with Choi et al. 
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Choi et al. to incorporate the teaching of Dai et al., as the coating layer formed by the method of Dai et al. as the SEI layer (i.e. coating layer) formed provides a layer contributes to good cycling of the battery, and the organic-based coating would provide more flexibility when compared to other rigid electrode coating layers (Para. [0071]). 
As the procedures regarding forming the SEI layer (coating layer) are so similar to that of the instant specification, it would be expected that structure of the ionic compounds in the instant claims would be present in the coating layer.  If it is shown that such ionic compounds are not present, then any differences regarding the ionic compounds present would be small and obvious. In the case where there is close structural similarity between chemical compounds, there is an expectation that compounds will have similar properties and “a prima facie case of obviousness may be made when chemical compounds have very close structural similarities and similar utilities”, see MPEP 2144.09(I).
Choi et al. does not teach a pore fraction of the electrode layer (i.e. lithium thin film layer).
However, Kobayashi et al. teaches a negative electrode active material layer which is lithium metal (Para. [0026]) with a thickness of 30 to 250 micrometers (Para. [0086]) (i.e. a lithium metal thin film layer) adhered to a current collector (Para. [0089]), wherein the porosity of the negative electrode active material layer is preferably 7% to 20% (overlapping with the average pore fraction range of the instant claim) (Para. [0085]).
	It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Choi et al. to incorporate the teaching of the porosity (i.e. pore fraction) of Kobayashi et al., as too high of a porosity would deteriorate charging efficiency and discharging efficiency (Para. [0085]). Thus, one of ordinary skill in the art would be motivated to select low porosity range (such as the porosity range of Kobayashi et al.) to improve charging and discharging efficiency. In the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990).”  See MPEP §2144.05(I). There is a reasonable expectation of success of incorporating the porosity of Kobayashi et al. with Choi et al. as both teach a lithium metal thin film layer adhered to current collector (See Choi et al. – Para. [0021-0023] & Kobayashi et al. – Para. [0026] & [0089]) in a lithium ion secondary battery (See Choi et al. -- Para. [0152] & Kobayashi et al. – Para. [0086]). 
Additionally, the average pore fraction is a result effective variable as modifying the average pore fraction would be discovering the optimum or workable range involving only routine skill in the art, as too high of a pore fraction may deteriorate charging and discharging efficiency and too low of a porosity may cause high volume capacity to be difficult to obtain (Para. [0085]). 
It has been held that when the general conditions are disclosed in the art, discovering the optimum or workable ranges involves only routine skill in the art. In re Aller, 105 USPQ 233 (See MPEP §2144.05). 
Absent any showing of critical or unexpected results, such limitations appear to be routine optimization within the skill of the ordinary artisan before the effective filing date of the invention are therefore prima facie obvious
Choi et al. does not explicitly teach the coating layer is uniformly formed on the surface of the lithium metal thin film layer or X-ray photoelectron spectroscopy measurements corresponding to lithium hydroxide and lithium carbonate peaks.
However, Kubota et al. teaches a lithium secondary battery comprising a lithium metal anode (Para. [0055]) wherein an inert coating on the surface of the lithium metal comprising lithium carbonate and lithium hydroxide (Para. [0010], [0024]) is removed by release of lithium metal from the lithium surface which achieves a uniformly activated lithium metal surface (i.e. a uniform surface) (Para. [0027]).
	It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Choi et al. to incorporate the teaching of Kubota et al., as it would prevent dendritic growth during charge/discharge cycle which could cause internal short circuit (Para. [0010]). Choi et al. teaches when a lithium metal negative electrode is used with a lithium cobalt oxide positive electrode, an inert coating of lithium carbonate and/or lithium hydroxide is formed (Para. [0009]) and thus, the teaching would be applicable to Choi et al. as Choi et al. teaches a lithium metal anode (Para. [0151] and a lithium cobalt oxide positive electrode active material (Para. [0156]) wherein dendrite formation or growth on the electrode layer (i.e. lithium metal anode) is inhibited. 
	Therefore, the peak intensity corresponding Li 1s using XPS wherein an area occupied by lithium hydroxide in the total peak is 7.1 area% or less, and the peak intensity corresponding to C 1s using XPS, wherein an area occupied by lithium carbonate in the total peak is 5.4 area% or less would be either (a) expected, or (b) any differences would be small and obvious.
	Reasons regarding (a): The peak intensity corresponding Li 1s using XPS wherein an area occupied by lithium hydroxide in the total peak is 7.1 area% or less, and the peak intensity corresponding to C 1s using XPS, wherein an area occupied by lithium carbonate in the total peak is 5.4 area% or less would be expected as the surface of the lithium metal is uniformly activated and the inert coating (i.e. lithium carbonate and lithium hydroxide) is removed. 
	Reasons regarding (b): If it is shown that such peaks would not be expected, then any differences regarding the peak area occupied by lithium hydroxide in the total peak by measuring the peak intensity corresponding to Li 1s using XPS and the peak area occupied by lithium carbonate  in the total peak by measuring the peak intensity corresponding to C 1s using XPS, would be small and obvious. In the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. In re Werthesm, 541 F.2d 257, 191 USPQ 90 (CCPA 1978); In re Woodruff, 919 F.2d 1575, 16 USPG2d 1934 (Fed. Cir. 1990).’’ See MPEP §2144.05(I).
Regarding Claim 3, Choi et al. as modified by Dai et al., Kobayashi et al., Cui et al. and Kubota et al. teaches all of the elements of the current invention in claim 1 as explained above.
Choi et al. teaches the protective layer (i.e. coating layer) comprises Formula D wherein X comprises functional groups such as –COOLi, -OLi, and R can be a substituted hydrocarbon group with nitrogen (Para. [0034-0038]) (i.e. a Li-N-C-H-O compound comprising Li-O bond, if X is –OLi, and C-H, C-N, and C-O bonds, if R is a substituted hydrocarbon group with nitrogen).
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have used a hydrogen carbon group with at least one nitrogen (as R), and a –OLi group (as X) in Formula D (i.e. a Li-N-C-H-O group) as one of ordinary skill in the art would have understood that selecting these groups is a predictable variation of Formula D, used to form the protective layer (Para. [0034-0038]). 
Regarding Claims 5, Choi et al. as modified by Dai et al., Kobayashi et al., Cui et al. and Kubota et al. teaches all of the elements of the current invention in claim 1 as explained above.
Choi et al. does not teach the Li-N-C-H-O compound of Formula 1 (or Formulas 1-1, 1-2) and also does not teach Formula 2 (or Formulas 2-1, 2-2) of the instant claims. 
However, Dai et al. teaches the formation of a solid electrolyte interface (SEI) layer (i.e. a coating layer) on a negative lithium electrode (Para. [0064]) (i.e. a lithium metal anode) with a current collector (Fig. 1, #20 and Para. [0034]), wherein the SEI layer is formed by first preparing an electrolyte with 1,2-dimethoxyethane , LiTFSI and lithium nitrate (Example 3), wherein a discharge cycle causes the SEI layer (i.e. coating to form) (Para. [0085-0087]). The procedures regarding forming the SEI layer (coating layer) are so similar to that of the instant specification (pg. 43, Example 1) that it would be expected that the ionic compounds in the instant claims would be expected to be present in the coating layer.  
	It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Choi et al. to incorporate the teaching of Dai et al., as the coating layer formed by the method of Dai et al. as the SEI layer (i.e. coating layer) formed provides a layer contributes to good cycling of the battery, and the organic-based coating would provide more flexibility when compared to other rigid electrode coating layers (Para. [0071]). 
As the procedures regarding forming the SEI layer (coating layer) are so similar to that of the instant specification, it would be expected that structure of the ionic compounds in the instant claims would be present in the coating layer.  If it is shown that such ionic compounds are not present, then any differences regarding the ionic compounds present would be small and obvious. In the case where there is close structural similarity between chemical compounds, there is an expectation that compounds will have similar properties and “a prima facie case of obviousness may be made when chemical compounds have very close structural similarities and similar utilities”, see MPEP 2144.09(I).
Regarding Claim 6Choi et al. as modified by Dai et al., Kobayashi et al., Cui et al. and Kubota et al. teaches all of the elements of the current invention in claim 1 as explained above.
Choi et al. further teaches the thickness of the protective layer (i.e. coating layer) is 0.01 to 50 micrometers (Para. [0031]) (overlapping with the claimed range). In the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990).”  See MPEP §2144.05(I). 
Regarding Claim 7, Choi et al. as modified by Dai et al., Kobayashi et al., Cui et al. and Kubota et al. teaches all of the elements of the current invention in claim 1 as explained above.
Choi et al. teaches the thickness of the protective layer (i.e. coating layer) is 0.01 to 50 micrometers (10 nm to 50 micrometers) (Para. [0031]) (overlapping with the claimed range). In the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990).”  See MPEP §2144.05(I). 
Regarding Claims 9, Choi et al. as modified by Dai et al., Kobayashi et al., Cui et al. and Kubota et al. teaches all of the elements of the current invention in claim 1 as explained above.
Choi et al. does not teach a lithium metal layer with a columnar structure having an average diameter of the columnar structure in the range of 0.1 micrometers to 100 micrometers. 
However, Cui et al. teaches a lithium anode layer wherein deposited lithium is columnar and has a diameter of 3.0 ± 0.3 micrometers (within the claimed range) and contains no long filaments or dendrites. (Para. [0020], [0076]). 	
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Choi et al. to incorporate the teaching of having no dendrite in the lithium metal thin film layer and the lithium thin film layer having a columnar structure extending upward from the current collector as dendrite formation leads to low Coulombic efficiency, short cycle life safety, and safety concerns. Thus, incorporating the improved feature of no dendrite in the lithium metal layer (and the structure of the lithium metal) can show high Coulombic efficiency in anodes (Para. [0039]).
Regarding Claim 18, Choi et al. as modified by Dai et al., Kobayashi et al., Cui et al. and Kubota et al. teaches all of the elements of the lithium metal anode in claim 1 as explained above.
Choi et al. further teaches a lithium battery including a lithium electrode as a negative electrode (Para. [0151]) wherein the electrode layer is a lithium metal (Para. [0021-22]) (i.e. a lithium metal anode comprising a lithium metal layer) and the lithium battery is preferably a secondary battery (Para. [0152]), comprising a positive electrode (i.e. cathode) (Para. [0153]), and electrolyte (Para. [0183]).
Claim 2 is rejected under 35 U.S.C. 103 as being unpatentable over Choi et al. (KR20160052323A) in view of Dai et al. (US2016/0141598), Kobayashi et al. (US 2014/0004418) and Cui et al. (US 2016/0013462) as applied to claim 1 above, and further in view of Cho et al. (KR100413796B1), cited in the Information Disclosure Statement filed 7/8/2019. The English machine translation of Cho et al. is attached and is referenced below.
Regarding Claim 2, Choi et al. as modified by Dai et al., Kobayashi et al., Cui et al. and Kubota et al. teaches all of the elements of the current invention in claim 1 as explained above.
Choi et al. does not teach LiF in the coating layer.
However, Cho et al. teaches a lithium battery metal anode (Para. [0009]) comprising a current collector having a rolled lithium metal with a thickness of 30 micrometers (i.e. lithium metal thin film layer) (Para. [0011], [0055]) and a passivation layer (i.e. coating layer) is formed on a surface of a lithium metal anode and comprises LiF (Para. [0009], [0024]).
	It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the coating layer of Choi et al. to incorporate the teaching of LiF in the coating layer of Cho et al., as the fluorine-containing film (i.e. coating layer) as it suppresses dendrite formation on the anode surface, and provides improved interfacial stability, energy density and cycle characteristics (Para. [0009]).
	Response to Arguments
Applicant’s arguments filed June 13, 2022 have been fully considered but are moot because the arguments do not apply to any of the new grounds of rejection being used in the current rejection in light of the amendment.
Applicant’s arguments are drawn to a previous prior art combination and thus, are not persuasive in light of the newly cited prior art.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ARMINDO CARVALHO JR. whose telephone number is (571)272-5292. The examiner can normally be reached Monday-Thursday 7:30a.m.-5p.m..
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ula Ruddock can be reached on 571 272-1481. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/A.C./Examiner, Art Unit 1729    

/ULA C RUDDOCK/Supervisory Patent Examiner, Art Unit 1729